ORDER

PER CURIAM.
Petitioners appeal from the trial court’s entry of summary judgment in favor of defendant on an action for a declaration of paternity under the Uniform Parentage Act, sections 210.817-.852 RSMo Supp.1990, and related claims for custody, support, and reimbursement of necessaries provided for the benefit of a minor child.
The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prec-edential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons for this order. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).